—Judgment, Supreme Court, Bronx County (John P. Collins, J.), entered on August 19, 1994, which confirmed the report of the Referee and declared invalid petitioner Alamo’s designating petition, unanimously affirmed, without costs.
We find no reason to disturb the analysis of Justice Collins, based on the report of the Referee, that petitioner fell short of the required number of 500 signatures by at least 54 valid signatures.
Even were we to credit some or all of petitioner’s arguments as to specific rulings by the Referee, the number of valid signatures presented remains insufficient. Concur—Wallach, J. P., Asch, Rubin, Nardelli and Williams, JJ.